Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7, 9,11-12, 27 & 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the photodetection layers” in line 6. It is unclear if it refers to “a plurality of photodetection layers” in line 3 or different feature.
Claims 2, 3-7, 9, 11-12 and 31 are rejected for their dependency on claim 1. 
Claim 27 has the same indefiniteness. 
The Examiner suggests that applicant use consistent terms. For example, using “the plurality of photodetection layers” in line 6 of claim 1 will resolve the indefiniteness issue. A similar correction is needed with respect to claim 27. 
Claims 29-30 are rejected for their dependency on claim 27.
Claim 31 recites “wherein the interlayer is doped”. This limitation raises ambiguity as it contradicts the scope presented in claim 1, wherein the interlayer 2. It is unclear if the dopant is tungsten telluride or a material different than tungsten telluride.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9, 11-12, 27 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent 7,816,713) in view of Uetani et al. (US PUB. 2011/0108884).
Regarding claim 1, Kim teaches an image sensor comprising: 
first and second electrodes (13 & 14) spaced apart from each other (Fig. 7); 
a plurality of photodetection layers (11 & 12) between the first and second electrodes (13 & 14) and configured to convert incident light into an electrical signal (Fig. 7), one or more of the plurality of photodetection layers (11 & 12) including a semiconductor material (Fig. 7 and respective text); and 

Kim is silent on the interlayer including a semi-metallic material having anisotropy in electrical conductivity and comprising WTe2. Uetani teaches wherein a photoconversion element comprises tungsten telluride (see Para [0039-0040]). It would have bene obvious to one of the ordinary skill in the art at the time the invention was effectively filed to modify Kim’s device by replacing layers (11 and/or 430) with Uetani’s tungsten telluride layer. The motivation for doing so would have been improved photocurrent efficiency. As such, Kim and Uetani are combinable.
Regarding claim 2, the combination of Kim and Uetani teaches the image sensor of claim 1, wherein the interlayer has a lower electrical conductivity in a direction perpendicular to the interlayer compared to an electrical conductivity in a direction parallel to the interlayer (Kim’s Fig. 6-7 and Uetani’s Para [0039-0040]).
Regarding claim 4, the combination of Kim and Uetani teaches the image sensor of claim 2, wherein the interlayer comprises graphene having at least one layer, or WTe2 (Kim’s Fig. 6-7 and Uetani’s Para [0039-0040])).
 Regarding claim 5, the combination of Kim and Flood teaches the image sensor of claim 1, wherein the interlayer has a thickness of about 0.05 nm to about 10 um (e.g. Kim’s Fig. 6 and respective text regarding the various layers). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Also, it has been held that discovering an optimum value of a 
Regarding claim 6, the combination of Kim and Uetani teaches the image sensor of claim 5, wherein the interlayer has a thickness of about 0.1 nm to about 100 um (e.g. Kim’s Fig. 6 and respective text regarding the various layers). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Also, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 7, the combination of Kim and Uetani teaches the image sensor of claim 1, wherein the photodetection layers (11 & 12) comprise at least one of silicon (Si), transition metal dichalcogenides (TMDC), quantum dots, and an organic semiconductor material (Fig. 7 and respective text wherein the photodetector layers 11 & 12 are p-type and n-type semiconductor layers).
Regarding claim 9, the combination of Kim and Uetani teaches the image sensor of claim 1, wherein at least one of the first electrode and second electrode is a transparent electrode (Fig. 1 & 7 and respective text and Uetani’s Para [0039-0041]).  
Regarding claim 11, the combination of Kim and Uetani teaches the image sensor of claim 1, wherein at least one of the photodetection layers and the interlayer are configured to adjust a photoelectric conversion efficiency and a dark current via control of a Fermi level (Kim and Flood teaches the claim features and the resulting 
Regarding claim 12, the combination of Kim and Uetani teaches the image sensor of claim 1, wherein the interlayer is configured to adjust a photoelectric conversion efficiency and a dark current via control of a thickness thereof, and at least one of the photodetection layers and the interlayer is configured to adjust a photoelectric conversion efficiency and a dark current via a doping density thereof (Kim and Uetani teaches the claim features and the resulting device is capable of being configured to adjust a photoelectric conversion efficiency and a dark current via control of a Fermi level).
Regarding claim 31, the combination of Kim and Uetani teaches the image sensor of claim 1, wherein the interlayer is doped (e.g. Kim’s layer 11 is p-type dopant).

Regarding claim 27, Kim teaches an image sensor comprising: 
first and second electrodes (13 & 14) separated by a plurality of photodetection layers (11 & 12, see Fig. 7), one or more of the plurality of photodetection layers (11 & 12) including a semiconductor material (Fig. 7 and respective text); and
an interlayer (403 or 11) continuously between at least two of the photodetection layers (11 & 12), the interlayer being one material and a solid layer (Fig. 7).
Kim is silent on the interlayer including a semi-metallic material having anisotropy in electrical conductivity and comprising WTe2. Uetani teaches wherein a photoconversion element comprises tungsten telluride (see Para [0039-0040]). It would 
Regarding claim 28, the combination of Kim and Uetani teaches the image sensor of claim 27, wherein the interlayer includes a metallic or semi-metallic material (tungsten telluride is known to have semi-metallic properties).  
Regarding claim 29, the combination of Kim and Flood teaches the image sensor of claim 27, wherein an electrical conductivity of the interlayer in a direction substantially perpendicular to the interlayer is lower than an electrical conductivity in a direction substantially parallel to the interlayer (Kim’s Fig. 6-7 and Uetani’s Para [0039-0041] – since the prior art teaches the claim features, the resulting device is capable of said characteristics). 
	Regarding claim 30, the combination of Kim and Flood teaches the image sensor of claim 27, wherein the plurality of photodetection layers (11 & 12) and the interlayer are configured to generate electricity as a result of incident light (Kim’s Fig. 7 and Uetani’s Para [0039-0041]).
Response to Arguments
Applicant's arguments filed 01/15/21 have been fully considered but they are moot in view of new grounds of rejection. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TIMOR KARIMY/Primary Examiner, Art Unit 2894